DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent Claim 1 recites “wherein when the optical sensor is performing the function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the first frame time, the second frame time, and the third frame, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in the fourth frame time….”  Dependent Claim 11, which ultimately depends from Claim 1, recites “when the optical sensor is performing the function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the first frame time, the second frame time, the third frame, and the fourth frame time.”  The originally filed disclosure does not appear to provide an embodiment in which “the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area” are both turned off and turned on in the “fourth frame time” when “the optical sensor is performing the function.”  Independent Claim 1 and dependent Claim 11 appear to be directed to two different embodiments that cannot be combined into a single embodiment and, thus, Claim 11 is not supported by the originally filed disclosure.
Claim 12 is rejected for its dependency on Claim 11.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (hereinafter “Mei” US 2021 / 0072599) in view of Miyairi et al. (hereinafter “Miyairi” US 2012 / 0162283) and further in view of Dai et al. (hereinafter “Dai” US 2021 / 0043130).

As pertaining to Claim 1, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) a display device (10) comprising:
a light emitting module (20, 22) comprising:
an optical sensor (30, 223);
a substrate (90) comprising a first area (see the innermost area of (90)), wherein the first area (see the innermost area of (90)) is adjacent to the optical sensor (30, 223); and

a display panel (10, 12) disposed on the light emitting module (see (20, 22)), and comprising:
an optical sensing area (see (223)) located corresponding to the optical sensor (30, 223); and
 display area (see (12)) surrounding the optical sensing area (see (223)), and the first area (see the innermost area of (90)) is disposed corresponding to the display area (see (12); and again, see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).


	While Mei discloses a plurality of light emitting diodes (42) as mini-LEDs in the light emitting module (30, 223), Mei does not explicitly state that the light emitting diodes (42) emit red light, green light and blue light, and the plurality of light emitting diodes (42) dynamically convert brightness of the red light, the green light and the blue light.  In this regard, Mei further does not explicitly disclose that a frame time of the first area is divided evenly into four equal parts such that the four equal parts are corresponding to a first frame time, a second frame time which continues after the first frame time, a third frame time which continues after the second frame time, and a fourth frame time which continues after the third frame time respectively.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mei with the teachings of Miyairi such that the light emitting module disclosed by Mei comprises light emitting diodes that emit red light, green light and blue light, and the plurality of light emitting diodes dynamically convert brightness of the red light, the green light and the blue light using a frame time of the display area that is divided evenly into four equal parts in the manner suggested by Miyairi in order to provide full color imaging, an increased aperture ratio and/or an increased number of pixels, a simplified structure, and improved light transmittance and power consumption in the display device.

Still, neither Mei nor Miyairi explicitly discloses that the frame time of the first area (i.e., a first display area corresponding to the innermost area of (90) as disclosed by Mei) is divided evenly such that when the optical sensor is performing the function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the first frame time, the second frame time, and the third frame, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in the fourth frame time, and the optical sensing area of the display panel presents a white image.
However, in the same field of endeavor, Dai discloses (see Fig. 1 and Fig. 4) a display device (14) in which an optical sensor (36) is integrated among light emitting diode display components (22; see Page 2, Para. [0018] and [0020]) in order to sense 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mei and Miyairi with the teachings of Dai such that when the optical sensor disclosed by Mei and Miyairi is performing the sensing function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in a first frame time, a second frame time, and a third frame, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in a fourth frame time, and the optical sensing area of the display panel presents a white image as suggested by Dai in order to allow for a function of reducing aging-induced degradation of display pixels and to compensate for any changes in display quality that may occur over time.

As pertaining to Claim 3, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that the substrate (90) further comprises a second area (see the outermost area of (90)) and a third area (see (223)),
wherein the first area (the innermost area of (90)) is adjacent to the third area (see (223)), the second area (the outermost area of (90)) is adjacent to the first area (the innermost area of (90)), and the first area (the innermost area of (90)) is located between the third area (see (223)) and the second area (the outermost area of (90)),
wherein the plurality of light emitting diodes (42) are disposed in the second area (the outermost area of (90)), and the display area (see (12)) is disposed corresponding 

As pertaining to Claim 4, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that the first area (the innermost area of (90)) surrounds the third area (see (223)), and the second area (the outermost area of (90)) surrounds the first area (the innermost area of (90); again, see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).

As pertaining to Claim 5, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that at least a portion of the optical sensor (30, 223) is disposed in the third area (see (223)), and the optical sensing area (again, see (223)) is located corresponding to the third area (see (223); again, see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).

As pertaining to Claim 6, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that when the optical sensor (30, 223) is performing a function (i.e., a sensing function), the plurality of light emitting diodes (42) in the first area (i.e., the innermost area of (90)) are turned off (again, see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).

As pertaining to Claim 7, Miyairi discloses (see Fig. 5) that in a frame time (i.e., a display frame time), one of the first light emitting diodes (R), the second light emitting diodes (G) and the third light emitting diodes (B) in the second area (i.e., the outermost area of (90) as disclosed by Mei) are sequentially turned on (i.e., via the field-sequential driving method of Miyairi) while the other two are turned off (see Fig. 10, as an example, and see Page 7 through Page 8, Para. [0083]-[0084] and Page 10, Para. [0105]; and note that the Miyairi suggests a field-sequential driving of the light emitting diodes in the light emitting module of Mei).

As pertaining to Claim 8, Miyairi discloses (see Fig. 5 and Fig. 10) that the frame time (i.e., the display frame time) of the second area (i.e., the outermost area of (90) as disclosed by Mei) is divided into a first frame time (R), a second frame time (G) which continues after the first frame time (R), and a third frame time (B) which continues after the second frame time (G), and
in the first frame time (R) of the second area (i.e., the outermost area of (90) as disclosed by Mei), the first light emitting diodes (R) are turned on, and the second light emitting diodes (G) and the third light emitting diodes (B) are turned off (i.e., via the field-sequential driving method of Miyairi; again, see Page 7 through Page 8, Para. [0083]-[0084] and Page 10, Para. [0105]).

As pertaining to Claim 9, Miyairi discloses (see Fig. 5 and Fig. 10) that when the optical sensor (see (30, 223) as disclosed by Mei) is not performing a function (i.e., a sensing function), one of the first light emitting diodes (R), the second light emitting 

As pertaining to Claim 10, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) when the optical sensor (30, 223) is not performing the function (i.e., the sensing function), the optical sensing area (see (223)) of the display panel (10, 12) presents a first image (i.e., an arbitrary display image), the display area (12) of the display panel (10, 12) presents a second image (i.e., an arbitrary display image), and the first image and the second image (i.e., the arbitrary display images) present a continuous image (see Page 9, Para. [0183]-[0184]).

As pertaining to Claim 11, Dai discloses (see Fig. 1 and Fig. 4) that when the optical sensor (36) is performing the function (i.e., the sensing function), the first light emitting diodes (R), the second light emitting diodes (G) and the third light emitting 

As pertaining to Claim 12, Dai discloses (see Fig. 1 and Fig. 4) that when the optical sensor (36) is performing the function (i.e., the sensing function), the optical sensing area (see (223) of Mei) of the display panel presents a black image (i.e., see (D); and again, see Page 6, Para. [0049]; also see Page 9, Para. [0183]-[0184] of Mei).  

As pertaining to Claim 14, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that the display panel (10, 12) comprises (see Fig. 1, for example) a first substrate (13), a second substrate (14) disposed opposite to the first substrate (13), a display medium (15) disposed between the first substrate (13) and the second substrate (14), and the display medium (15) comprises liquid crystal (see Page 4, Para. [0092]).

As pertaining to Claim 15, Miyairi discloses (see Fig. 5) that the display panel does not comprise a color filter layer (see Page 1, Para. [0005]).

As pertaining to Claim 16, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that the light emitting module (20, 22) is a direct-type light emitting module (Page 8, Para. [0161]-[0162]).

As pertaining to Claim 17, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) that the optical sensor (30, 223) is a camera (see Page 10, Para. [0195]).

As pertaining to Claim 18, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) a driving method of a display device (10) comprising:
providing the display device (10) which comprises:
an optical sensor (30, 223);
a plurality of light emitting diodes (see (20, 22, 42)) adjacent to the optical sensor (30, 223); and
a display panel (10, 12) disposed on the plurality of light emitting diodes (see (20, 22, 42));
wherein when the optical sensor (30, 223) is not performing a function (i.e., the sensing function), the plurality of light emitting diodes (see (20, 22, 42)) are turned on (see Page 8, Para. [0149]-[0156], [0158]-[0159], [0161]-[0162]; and Page 9, Para. [0183]-[0184]).

While Mei discloses a plurality of light emitting diodes (42) as mini-LEDs in the light emitting module (30, 223), Mei does not explicitly state that the plurality of light emitting diodes comprise a plurality of first light emitting diodes, a plurality of second light emitting diodes and a plurality of third light emitting diodes, wherein the first light emitting diodes, the second light emitting diodes and the third light emitting diodes respectively emit light of different colors; and generating a frame time, wherein when the display device is in a display state, the frame time is divided evenly into four equal parts 
However, in the same field of endeavor, Miyairi discloses (see Fig. 5) a display device (see (10)) comprising a light emitting module (see (40)) that includes a plurality of light emitting diodes (40) wherein the plurality of light emitting diodes emit red light (R), green light (G) and blue light (B), and the plurality of light emitting diodes (40) dynamically convert brightness of the red light (R), the green light (G) and the blue light (B) by means of a field-sequential driving method (see Page 7, Para. [0081]).  In this regard, Miyairi discloses that the plurality of light emitting diodes (40) further comprise:  a plurality of first light emitting diodes which emit the red light (R); a plurality of second light emitting diodes which emit the green light (G); and a plurality of third light emitting diodes which emit the blue light (B), wherein a frame time (i.e., a display frame time) of a display area (i.e., corresponding to the innermost area of (90) as disclosed by Mei) is divided evenly into four equal parts (i.e., see Fig. 10 including three equal display parts followed by an equal black insertion part), and the four equal parts corresponding to a first frame time (i.e., a first display time; see (R), for example in Fig. 10), a second frame 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mei with the teachings of Miyairi such that the light emitting module disclosed by Mei comprises light emitting diodes that emit red light, green light and blue light, and the plurality of light emitting diodes dynamically convert brightness of the red light, the green light and the blue light using a frame time of the display area that is divided evenly into four equal parts in the manner suggested by Miyairi in order to provide full color imaging, an increased aperture ratio and/or an increased number of pixels, a simplified structure, and improved light transmittance and power consumption in the display device.

Still, neither Mei nor Miyairi explicitly discloses that the frame time of the first area (i.e., a first display area corresponding to the innermost area of (90) as disclosed by Mei) is divided evenly such that when the optical sensor is performing the function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in the first frame time, the second frame time, and the third frame, and the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in the fourth frame time.
However, in the same field of endeavor, Dai discloses (see Fig. 1 and Fig. 4) a display device (14) in which an optical sensor (36) is integrated among light emitting diode display components (22; see Page 2, Para. [0018] and [0020]) in order to sense ambient lighting features over a sequence of frames which include black frames (D) in 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mei and Miyairi with the teachings of Dai such that when the optical sensor disclosed by Mei and Miyairi is performing the sensing function, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned off in a first frame time, a second frame time, and a third frame, the first light emitting diodes, the second light emitting diodes and the third light emitting diodes in the first area are turned on in a fourth frame time, and the optical sensing area of the display panel presents a white image as suggested by Dai in order to allow for a function of reducing aging-induced degradation of display pixels and to compensate for any changes in display quality that may occur over time.

As pertaining to Claim 20, Mei discloses (see Fig. 12, Fig. 13, and Fig. 14) providing a first image (i.e., an arbitrary image) in an optical sensing area (see (223)), the optical sensing area (see (223)) being located in the display panel (10, 12); and 
	providing a second image (i.e., an arbitrary image) in a display area (12), the display area (12) being disposed adjacent to the optical sensing area (see (223)),
wherein the first image (i.e., the arbitrary image) and the second image (i.e., the arbitrary image) present a continuous image (see Page 9, Para. [0183]-[0184]).


Response to Arguments

Applicant's arguments filed 14 December 2021 have been fully considered but they are not persuasive.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, namely Mei, Miyairi, and Dai, teach or fairly suggest “a frame time of the first area is divided evenly into four equal parts such that the four equal parts are corresponding to a first frame time, a second frame time which continues after the first frame time, a third frame time which continues after the second frame time, and a fourth frame time which continues after the third frame time respectively.”  Specifically, the applicant has asserted that “a frame time of Dai is only divided evenly into two equal parts, and the two equal parts corresponding to the black frames D and the white frames W respectively” and “since the part of the black frames D is equal the part of the white frames W, it is unreasonable to interpret the black frames D as claimed first frame time, claimed second frame time and claimed third frame time” (see Remarks at Page 9).  The examiner respectfully disagrees.  
The examiner respectfully points out that the claimed invention, as a whole, is directed to two display driving functions:  a first display driving function during which an “optical sensor is performing a function,” namely when an optical sensor is performing a sensing function and the display is driven to emit light in support of the sensing function, and a second display driving function during which the “optical sensor is not performing a function, namely when the display is utilized to perform an image-display function and the display is driven to emit light corresponding to the image displayed.  The combined teachings of Mei and Miyairi appear to suggest a display device comprising an optical Claims 1, 3-12, 14-18, and 20 is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622